Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-8 and 10-14 are pending in the application. Claims 1, 3-8 and 10-14 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 25th, 2022.

Response to Amendment / Argument
Applicant’s amendments have necessitated changes to the rejections under 35 USC 103; however, Applicant’s arguments will be addressed as they relate to the rejections below. On page 5 of the response filed July 15th, 2022, Applicant begins traversing the rejections of claims under 35 USC 103. Applicant asserts on page 6 that the prior art does not provide a reasonable expectation of success based on the patient population being “treatment failures”. Applicant further refers to the teaching in Guy II related to clobazam as opposed to the instantly claimed AEDs. Cheetham refers to treating “treatment-resistant” epilepsies as opposed to only clobazam resistant epilepsies. On page 7 of the response, Applicant discusses the teachings of Ostendorf that certain medications may have negative effects. While Ostendorf is not relied upon in the rejection below, Applicant’s traversal here would be relevant to whether a person of skill in the art would treat LGS with lamotrigine or felbamate at all. Cheetham, however, teaches that lamotrigine is used in the treatment of LGS. Regarding CBD in Ostendorf, Applicant refers to “adverse effects” on page 1137, which appears to be a reference to the following section:
Adverse events occurring in greater than 10% of patients included diarrhea, somnolence, pyrexia, decreased appetite and vomiting. Serious adverse events occurred in 23% of patients on CBD (vs 5% on placebo) and led to withdrawal in 14% in the CBD group (vs 1% on placebo).

This statement does not appear to be a teaching away but rather a routine disclosure of potential side effects of a treatment method. On pages 7 and 8 of the response, Applicant discusses alleged unexpected results; however, Chatham explicitly teaches that the method is useful for treatment-resistant epilepsies. There are no disclaimers or qualifications in Chatham to indicate that its teachings are inaccurate or strictly limited to, for instance, clobazam resistant epilepsies. 
	Regarding Cheetham, Applicant (in responding to the rejection under 35 USC 102(a)(1)) argued that the reference is excluded based on 35 USC 102(b)(1)(A). This argument is not found persuasive since the reference names at least one additional inventor not named in the instant application. Applicant is directed to MPEP 2153.01(a) which states:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

For this reason, Cheetham is still available as prior art under 35 USC 102(a)(1).
	Applicant requests that the double patenting rejections be held in abeyance. Until such time as the rejections are otherwise overcome, the rejections below are deemed proper.
All other objections and rejections made in the previous Office Action have been overcome by Applicant's arguments or amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.K. Patent Document No. GB 2539472 A by Cheetham et al. in view of Kluger et al. Neuropsychiatric Disease and Treatment 2007, 3, 3-11.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The prior art teaches the following method on pages 15 and 16:

    PNG
    media_image1.png
    93
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    776
    media_image2.png
    Greyscale

The prior art teaches that subjects with “treatment-resistant epilepsy” including those with Lennox-Gastaut Syndrome were treated with a highly purified extract of CBD. Regarding the limitation of claim 1 that the subject “is deemed to be a treatment failure on one or more anti-epileptic drug”,” the prior art teaches the following on page 11:

    PNG
    media_image3.png
    92
    719
    media_image3.png
    Greyscale

The prior art further describes the ILAE guidance on page 2 as follows:

    PNG
    media_image4.png
    126
    787
    media_image4.png
    Greyscale

The prior art specifically states that a treatment-resistant epilepsy is classified as a failure of AED therapy. The instant specification provides the following definition for “treatment failure:” 

    PNG
    media_image5.png
    89
    664
    media_image5.png
    Greyscale

Accordingly, the prior art is deemed to meet the limitation of a treatment failure since the prior art teaches failure of AED and notes that it is dependent on AEDs being unable to adequately control seizures.
Regarding the limitation of instant claim, 3, 5 and 6, the prior art teaches the preparation of the extract on pages 12 and 13 having the instantly claimed levels of CBD, THC and CBV (Table 5). Regarding instant claim 7, the prior art teaches the following on page 16: 

    PNG
    media_image6.png
    64
    666
    media_image6.png
    Greyscale

Accordingly, the prior art at least teaches methods where the starting dose would read on instant claim 7. Regarding the limitation of instant claim 4, the instant claim is drafted as method where the limtiation of “a synthetic compound” is a product-by-process limitation nested within a method. As noted in MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

If Applicant intends for the method of claim 4 to require actively preparing CBD, the claim should be redrafted to recite an active method step requiring synthetically preparing CBD.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not explicitly teach that the patients having LGS were a failure on the specific drugs listed in claim 1. Similarly, the prior art does not teach that patients having LGS were administered a dose of CBD greater than 20 mg/kg/day in claim 8. Additional limitations of are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding instant claims 8, 10 and 11, the prior art teaches the following on page 9:

    PNG
    media_image7.png
    122
    787
    media_image7.png
    Greyscale

A person having ordinary skill in the art in treating additional patients would have been motivated to perform the same steps of the prior art where the dose is started low and increased across the range taught by the prior art including greater than 20 mg/kg/day to determine an optimum dosage for each individual patient. Regarding instant claims 10 and 11, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
	Regarding the AEDs of claim 1, the prior art as discussed above teaches utility of CBD in treatment-resistant epilepsies where the prior art teaches the following on page 5 as an example of AEDs:

    PNG
    media_image8.png
    145
    761
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art would recognize at least lamotrigine as being used in the treatment with LGS and would have been motivated to use CBD in the treatment of patients whose seizures are not adequately controlled on lamotrigine. The same rationale would apply to rufinamide which is taught to be useful with LGS on page 6. Furthermore, the prior art teaches the CBD can be used in combination with lamotrigine or rufinamide in the abstract.
	Regarding the limitation of claim 1 where administration “reduces seizure frequency” and where claims 12-14 recite particular types of seizure frequency, the prior art teaches reduction in total seizures in, for instance, Table 8 such that person having ordinary skill in the art would expect similar reductions with additional patients as embraced by claims 1 and 13. Claim 12 does not require that the seizure frequency be calculated for drop seizures and would only appear to require that an LGS patient experience drop seizures. Regarding drop seizures, the prior art teaches that subjects had atonic seizures on page 16, paragraph [0099] and where a person having ordinary skill in the art would expect that LGS would frequently have such seizures. Kluger et al. teach the following on page 3:
Lennox-Gastaut syndrome is a catastrophic epileptic encephalopathy of childhood onset (typically at age 3–5 years), for which effective treatment options are limited. This syndrome is associated with multiple types of generalized seizures, especially drop attacks and tonic seizures, delayed psychomotor development, behavioral and personality disorders, and a characteristic electroencephalogram pattern containing both generalized slow spike wave activity and paroxysms of generalized fast rhythmic activity during sleep which reflect excessive neocortical excitability (Markand 2003; Nabbout and Dulac 2003; Guerrini 2006).

Furthermore, Kluger et al. teach that rufinamide is useful in reducing drop attacks such that a person having ordinary skill in the art would have expected that a patient having treatment-resistant LGS and being treated with rufinamide would have drop attacks and be amenable to the treatment method of Chatham. Regardless, the limitation of “wherein administering the CBD drug substance reduces seizures frequency compared to a seizure frequency measure when the one of more AEDs is administered in the absence of the CBD drug substance” is drafted as a hypothetical seizure frequency that could be conceivably measured using an extremely low dose of AED as opposed to referring to a seizure frequency that was occurring in a specific patient immediately prior to beginning CBD therapy. There are no requirements in claim 1 to dictate that the patient must be on any particular dose before or after determining a seizure frequency or be treated for any length of time before determining a seizure frequency. Furthermore, there is no requirement that the seizure frequency reduction be statistically significant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1 of 25) claims 1-18 of U.S. Patent No. 9,956,183, (2 of 25) claims 1-12 of U.S. Patent No. 9,956,184, (3 of 25) claims 1-11 of U.S. Patent No. 9,956,186, (4 of 25) claims 1-15 of U.S. Patent No. 10,603,288, (5 of 25) claims 1-30 of U.S. Patent No. 11,154,516, (6 of 25) claims 1 and 3-14 of U.S. Patent No. 10,111,840, (7 of 25) claims 1-8 of U.S. Patent No. 10,137,095, (8 of 25) claims 1-20 of U.S. Patent No. 10,709,674, (9 of 25) claims 1-14 and 16-31 of U.S. Patent No. 10,849,860, (10 of 25) claims 1-21 of U.S. Patent No. 10,966,939, (11 of 25) claims 1-33 of U.S. Patent No. 11,096,905, and (12 of 25) claims 1-19, 22 and 23 and of U.S. Patent No. 11,207,292, each in view of U.K. Patent Document No. GB 2539472 A by Cheetham et al. and in further view of Kluger et al. Neuropsychiatric Disease and Treatment 2007, 3, 3-11. Each of the above cited patents is generic to a method of treating Lennox-Gastaut using CBD. The discussion and rationale under 35 USC 103 are incorporated here by reference. For the reasons cited under prior art, the instantly claimed methods would have been obvious in view of the claims of the patents since they are generic to the subject matter relied upon in the teachings of the prior art.

Claims 1, 3-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (13 of 25) claims 1-16 and 29 of copending Application No. 17/477,172, (14 of 25) claims 1-30 of copending Application No. 17/472,016, (15 of 25) claim 1 of copending Application No. 16/935,005, (16 of 25) claims 1, 3-5, 7-14, 16-20, 23, 27, 37, 41-46 and 53-61 of copending Application No. 16/486,750, (17 of 25) claims 1, 2, 5-11 and 13-20 of copending Application No. 16/651,751, (18 of 25) claims 1-12 of copending Application No. 17/552,487, (19 of 25) claims 1-26, 31 and 32 of copending Application No. 16/959,357, (20 of 25) claims 1-8, 11-17, 19-29 and 35-37 of copending Application No. 16/959,350, (21 of 25) claims 1-11, 13-23, 26, 27-30, 36-38 and 42-46 of copending Application No. 16/959,354, (22 of 25) claims 1-20 of copending Application No. 16/768,241, (23 of 25) claims 1-15 of copending Application No. 17/424,682, (24 of 25) claims 1-29 of copending Application No. 17/529,005, (25 of 25) claims 1-25 of copending Application No. 17/689,607, each in view of U.K. Patent Document No. GB 2539472 A by Cheetham et al. and in further view of Kluger et al. Neuropsychiatric Disease and Treatment 2007, 3, 3-11. Each of the above cited copending cases is generic to a method of treating Lennox-Gastaut using CBD or recite an intended use thereof. The discussion and rationale under 35 USC 103 are incorporated here by reference. For the reasons cited under prior art, the instantly claimed methods would have been obvious in view of the claims of the copending cases since they are generic to the subject matter relied upon in the teachings of the prior art.
These are provisional nonstatutory double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626